Phillips, J. William H. Lawwill obtained a policy of insurance on his life from the Masonic Benevolent Association of Central Illinois, payable “ to his legal heirs, or legal heirs of said William H. Lawwill.” He died, leaving no children or descendants of a child, but left surviving his widow, Margaz-et B. Lawwill, and brothers and sisters and the descendants of his deceased brother, who are the plaintiffs in error. The widow claimed the amount of the policy from the company, as did also the brothers and sisters. The insurance company filed its bill of interpleader to ascertain to whom payment should be made. The trial court decreed that the widow was entitled to the amount insured, and the brothers and sisters and the descendants of a deceased brother, excepting to the decree, sue out this writ of error. In the case of Kelley v. Vigas, 112 Ill. 242, the court held: “ The word heir, when iincontrolled by the context, designates the person appointed by law to succeed to the estate in question, as in case of intestacy, and so the authorities seem to hold. Who are heirs of the deceased person is determined and declared by statute, and the quantity each shall take, as heir, is also fixed.” In Richards v. Miller, 62 Ill. 417, the residuary clause of a will was, “ I give, devise and bequeath to my heirs at law the remainder of my estate.” The testator died, leaving surviving a husband, brothers and sisters, and the court uses this language: “Is the husband an heir ? The statute unquestionably makes him such, when it says that upon certain contingencies, one-half of the real estate of the wife shall descend to him, as his exclusive estate forever. An heir is one who inherits. lie takes an estate in land from another by descent, as distinguished from a devisee, who takes by will. He is one upon whom the law casts the estate immediately upon the death.” In Rawson et al v. Rawson et al., executors, 52 Ill. 62, a case where the husband died leaving no children surviving, or descendants of children, but leaving a widow and brothers and sisters, the residuary clause directed that his residuary estate “may be distributed to my heirs at law according to the statute of Illinois.” The court held : “ Our conclusion is that, as there is nothing in the will calling for a particular or special construction to be placed upon the term, 1 heirs at law/ as used in the will, it must he interpreted according to its strict, technical import, that heirs at law are such as are made so by the statute, and are the person or persons on whom the law easts the estate in case of intestacy; that the widow of the testator is within the contingencies specified in the statute and is the heir at law to his estate; that the estate in question is an intestate estate, and that the 46th section of the act making the widow heir to the whole personalty has not been repealed.” In this case Margaret !!• Lawwill was the administratrix, and was a party to the bill as such administratrix, and also as the widow. The contract of the insured was that the sum for which he was insured was to be paid to his legal heirs, and it being so provided, the persons to take and the proportions taken must be determined by the statute as in case of an intestate estate. There being no children or descendants of a child, the widow, under the statute, would take the whole of,the personal estate in case of an intestate estate. And we hold that by the contract in this policy the amount insured was to be paid to his legal heirs, and Margaret Tl. Lawwill, the widow, was the legal heir, to whom the amount insured was payable under the policy. The decree is affirmed. Decree affirmed.